Citation Nr: 0305773	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  98-19 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of post-gastric resection, with gastric reflux, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
diastasis recti, currently rated as noncompensable.

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently rated as 30 percent 
disabling. 

(The issues of entitlement to service connection for the 
postoperative residuals of a deviated nasal septum and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from July 1941 to 
June 1945.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2002, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) for additional development.  As will 
be explained below, the issues considered herein have been 
appropriately developed and are now ready for appellate 
review.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for the postoperative 
residuals of a deviated nasal septum, pursuant to authority 
granted by 38 C.F.R. § 19.9(a) (2002).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  The 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities will be 
deferred pending that development.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues 
considered on the merits herein on appeal has been obtained, 
and VA has satisfied the duty to notify the veteran of 


the law and regulations applicable to the claims considered 
herein and the evidence necessary to substantiate those 
claims.  

2.  The veteran's residuals of post-gastric resection, 
including gastric reflux, although symptomatic of constant 
but mild discomfort in the periumbilical region; very 
infrequent (twice a year) episodes of dumping syndrome; and 
gastric reflux twice per week, well-controlled by Mylanta; is 
not productive of moderate symptoms of epigastric distress 
accompanied by mild circulatory symptoms after meals with 
diarrhea and weight loss.  

3.  The veteran's diastasis recti is not productive of a 
small wound, not well supported by belt under ordinary 
conditions, or a healed ventral hernia or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.

4.  The veteran's service-connected post-traumatic stress 
disorder, which is manifested by sleep disturbance, 
nightmares, flashbacks, depressed mood, and mild memory loss, 
is not shown to be productive of more than mild to moderate 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for the residuals of a post-gastric resection, 
with gastric reflux, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.110-4.113, 4.114, Diagnostic Code 7308 (2002).

2.  The schedular criteria for a compensable disability 
rating for diastasis recti have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.110-4.113, 4.114, Diagnostic Code 7339 (2002).

3.  The schedular criteria for a disability rating in excess 
of 30 percent for post-traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic 
Codes 9411, 9440 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for the residuals of post-gastric resection, currently 
rated as 20 percent disabling, entitlement to an increased 
disability rating for diastasis recti, currently rated as 
noncompensable, and entitlement to an increased disability 
rating for post-traumatic stress disorder, currently rated as 
30 percent disabling.  Essentially, he contends that these 
disorders are far more disabling than is contemplated by the 
disability ratings assigned.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze each of the veteran's claims.

Veterans Claims Assistance Act of 2000

As noted in the January 2001 decision of the Board, the 
October 2001 Joint Motion for Partial Remand filed before the 
United States Court of Appeals for Veterans Claims (Court), a 
September 2002 remand of the Board, an October 2002 letter to 
the veteran from the RO, and the December 2002 supplemental 
statement of the case, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
increased ratings in June 1997, the veteran clearly 
identified the disabilities in question, the bases for the 
claims and the benefits sought.  The claim appeared 
substantially complete on its face. 

The former well-grounded claim requirement

The current standard of review requires that after the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The RO implicitly determined 
that the veteran's claims for increased evaluations were well 
grounded, essentially considering the veteran's claims under 
the current standards of review.  See the October 1998 and 
October 1999 rating decisions.  The Board finds, therefore, 
that it can consider the substance of the veteran's appeal 
under the current standards of review without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
October 1998 rating decision, the October 1999 rating 
decision, the November 1998 statement of the case, the 
December 1999 statement of the case, the January 2001 
decision of the Board, and December 2002 supplemental 
statement of the case.  In those decisions, the veteran was 
advised that the evidence did not demonstrate the requisite 
pathology for a higher evaluation for each of the increased 
rating disabilities at issue herein.  A letter from the RO 
dated in October 2002 specifically advised the veteran of his 
rights and responsibilities under the VCAA.  In that letter 
and in the December 2002 supplemental statement of the case, 
the veteran was advised what evidence he should submit and 
that VA would assist him in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the specific notice provided to the veteran, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as they 
were identified by the veteran.  The veteran was asked on 
several occasions to submit the names of any private or VA 
medical providers who had treated him for the claimed 
disorders, along with completed authorizations, so that the 
RO could obtain any records identified.  The veteran 
responded to these requests, and the available evidence was 
obtained.  In August 2002 and December 2002, the veteran 
stated that there was no further evidence to submit.  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  

Finally, the Board notes that the veteran has been afforded 
specific VA examinations for the purpose of determining the 
extent of disability resulting from his service-connected 
post-traumatic stress disorder, gastric disorder, and 
diastasis recti.  There has been offered no evidence to 
indicate that additional examination would provide the 
demonstration of greater pathology than is already shown in 
the existing examination reports.  In this case, the Board 
finds no basis to obtain additional medical examination.  
38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Residuals of Post-gastric Resection, with Gastric Reflux

Service connection first came into effect for chronic ulcer 
of the duodenum by an August 1945 rating decision, in which 
there was assigned a 30 percent disability rating effective 
June 15, 1945.  As is documented in the claims file, over the 
years the veteran's symptomatology due to his 
gastrointestinal disability has varied in severity, and he 
had several operations involving his gastrointestinal tract 
to treat his duodenal ulcer, including a subtotal gastric 
resection.  Correspondingly, the veteran's disability rating 
has fluctuated regularly since service connection was 
granted.  A December 1970 rating decision assigned a 20 
percent disability rating, effective April 1, 1971.  This 20 
percent disability rating has remained in effect ever since.  
In an October 2001 rating decision, service connection was 
granted for gastric reflux as secondary to and evaluated 
together with post-gastric resection as 20 percent disabling.  

An August 1998 VA radiology report of the upper 
gastrointestinal tract revealed the following:  Zenker's 
diverticulum in the upper esophagus; hiatal hernia with 
reflux; and postoperative changes of a partial gastrectomy 
with no evidence of any stomach ulcers.  A contemporaneous VA 
general medical examination report includes a review of the 
above-referenced radiology report and the relevant medical 
history.  The veteran denied melena, nausea, vomiting, 
diarrhea, constipation, episodes of colic, fever, chills, 
epigastric pain, reflux symptoms, and there were no signs of 
anemia.  A weight loss of 10 pounds in one year was reported, 
but appetite was good.  An examination of the abdomen 
revealed no tenderness or rebound. The diagnoses included the 
following:  Zenker's diverticulum; reflux esophagitis; hiatal 
hernia; partial gastrectomy from Billroth type I surgery.

A September 1999 VA general medical examination report 
includes an examination of the abdomen, which was soft and 
flat with healed surgical scars.  The impression included 
status post peptic ulcer disease, hiatal hernia, and a 
Billroth I anastomosis.

A September 1999 gastrointestinal examination report recounts 
the relevant medical history.  The veteran's primary 
treatment included antacids and Metamucil.  Vomiting, passing 
melena, hematemesis, colic, and abdominal distention were 
denied, but the veteran complained that he experienced 
dumping syndrome twice a year about a half-hour after eating.  
No anemia was detected and his weight has been stable.  He 
complained of constant discomfort in the periumbilical 
region, although abdominal pain was not described as being a 
problem.  There was no recent history of gastritis.  The 
diagnoses were as follows:  peptic ulcer disease; status 
post-gastric resection; status post perforated ulcer; present 
condition Billroth I anastomosis; and hiatal hernia with 
reflux esophagitis.

There was submitted a statement by Dr. R.K.R. dated in August 
2000 in which it was noted that the veteran was a patient of 
Dr. R.K.R.  In the statement, Dr. R.K.R. opined that there is 
"at the very least a possibility that the veteran's 
recurrent irritable bowel condition and acid reflux were 
directly related to the post-gastric resection that was 
necessitated by [the veteran's] peptic ulcer disease he 
developed while in the military service."

The veteran was seen on a VA outpatient basis in July 2000 
with a chief complaint of depression.  The veteran was noted 
to be complaining of depression but no suicidal ideation.  He 
had no other complaints.  It was noted that he also had 
gastroesophageal reflux disease which was deemed stable with 
no flare-ups.  A history of several other disorders, 
including other gastrointestinal disorders, was noted.  
Following examination, the diagnoses were constipation and 
gastroesophageal reflux.  Treatment included the refill of 
medications.  The veteran was scheduled for follow-up with a 
complete blood count in six months.

In October 2000, the veteran underwent another VA 
gastrointestinal examination.  In the report of the 
examination, the veteran stated that what had changed since 
his last examination in August 1999 was that he was having 
more acid reflux.  He noted that certain foods seemed to 
bother him more than they did in 1998.  He had no vomiting, 
no hematemesis, and no melena.  His current treatment was 
Mylanta, as needed for the acid reflux that seemed to control 
it "pretty well."  He stated that he had to use it once or 
twice a week.  He also used Metamucil for constipation.  He 
reported a daily bowel movement and no further problems with 
this.  He denied nausea, vomiting, distension, or other 
gastric symptoms.  It was note that the veteran had weight 
gain since 1998.  In August 1998, his weight was 150 pounds, 
and it was 167 at this examination.  There were reported no 
signs of anemia.  Following examination, the diagnoses were:  
Gastric reflux, increase in symptoms since 1998, controlled 
with Mylanta; History of Zenker's diverticulum; History of 
reflux esophagitis; History of hiatal hernia; and Status post 
partial gastrectomy from Billroth Type I surgery.  

VA outpatient treatment records note that the veteran was 
seen in December 2000 for a follow-up visit with laboratory 
studies.  He denied any complaints.  He was noted to have a 
history of chronic constipation.  His weight was noted to be 
168.7 pounds.  His complete blood count laboratory study was 
noted to be normal.  The diagnosis was chronic constipation.  

VA outpatient treatment records note that the veteran was 
seen in December 2001 for a follow-up visit.  There was noted 
to be no heartburn.  His weight was noted to be 167.5 pounds.  
His complete blood count laboratory study was noted to be 
normal.  The pertinent diagnosis was gastroesophageal reflux 
disease.  

The remaining evidence consists of the veteran's statements 
contending that he is entitled to an increased disability 
rating.

At the outset, the Board notes that in applying alternative 
diagnostic codes, the Board must adhere to the language of 
38 C.F.R. § 4.114, which directs that:

[r]atings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic 
code that reflects the predominant disability 
picture, with elevation to the next higher 
evaluation where the severity of the overall 
disability warrants such elevation. 

The veteran's disability rating is rated under 38 C.F.R. 
§4.114, Diagnostic Code 7308, which provides the guidelines 
for evaluating postgastrectomy syndromes, and provides that a 
maximum 60 percent disability rating is for application when 
there are severe symptoms, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 40 
percent disability rating is appropriate when there are 
moderate symptoms, characterized by less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  The 
minimum 20 percent disability rating is for application when 
there are mild symptoms, characterized by infrequent episodes 
of epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  

The Board finds that a disability rating in excess of 20 
percent under this diagnostic code is not warranted, as there 
is no medical evidence of moderate symptoms of epigastric 
distress accompanied by mild circulatory symptoms after meals 
with diarrhea and weight loss.  Although the veteran has 
complained in the past of constant discomfort in the 
periumbilical region, this discomfort does not produce 
significant pain and appears to be mild in nature.  The only 
symptoms accompanying this discomfort consist mostly of 
dumping syndrome twice a year.  There has been shown no signs 
of anemia, and in fact, the veteran has been shown to gain, 
not lose, weight over the years.  Overall, the veteran's 
symptomatology more closely approximates the schedular 
criteria for a 20 percent rating.  As such, the preponderance 
of the evidence is against the veteran's claim for a 
disability rating in excess of 20 percent. 

The veteran has considered rating the veteran under other 
relevant alternative codes.  However, as there is no evidence 
of adhesion of the peritoneum, gastric or duodenal ulcers, 
gastritis, or operative complications, Diagnostic Codes 7301, 
7304, 7305, 7306, 7307, 7309, 7310, and 7348 are 
inapplicable.

Although service connection for gastric reflux has been 
established as related to the veteran's post-gastric 
resection, it has not been shown to allow a greater 
evaluation than the 20 rating provided under diagnostic code 
7308 for post-gastric resection, which continues to reflect 
the predominant disability.  Significantly, the veteran's 
gastric reflux occurs no more than twice per week, and is 
well-controlled with Mylanta.  

The veteran has been shown to have a history of hiatal 
hernia, and a history of reflux esophagitis, as well as 
complaints of an irritable bowel condition.  Service 
connection is not in effect for these disabilities, however, 
and it is not shown that they are otherwise related to the 
veteran's service-connected gastrointestinal disability, 
including gastric reflux. 

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for his 
gastrointestinal disorder.  The schedular criteria for a 
disability rating in excess of 20 percent for the residuals 
of a post-gastric resection, with gastric reflux, have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.110-4.113, 4.114, 
Diagnostic Code 7308.

Diastasis Recti

A December 1970 rating decision granted service connection 
for diastasis recti as secondary to surgery performed for the 
veteran's service-connected post-gastric resection.  A 
noncompensable disability rating was assigned, effective 
December 15, 1970, which has remained in effect ever since.  
In his variously dated written statements, the veteran 
contends he is entitled to a compensable rating for this 
disability.

Turning to the relevant medical evidence, an August 1998 VA 
general medical examination report includes an examination of 
the abdomen, revealing it to be soft, with no tenderness, 
rebound, hepatosplenomegaly, or masses.  There was a well-
healed median incision scar.

A September 1999 VA general medical examination report also 
includes an examination of the abdomen, which was observed to 
be soft and flat.  There was a healed paramedial scar from 
the xiphoid to below the level of the umbilicus, and in the 
mid-portion of the scar there appeared to be a defect 
consistent with incisional hernia.  There was also a scar in 
the right lower quadrant consistent with an appendectomy.  
There were no abdominal masses present.

The October 2000 VA gastrointestinal examination report noted 
scars of the abdomen.  

The veteran's diastasis recti disability is rated, by 
analogy, under 38 C.F.R. §4.114, Diagnostic Code 7339, which 
provides the guidelines for rating a postoperative ventral 
hernia, as such postoperative residuals affects the diastasis 
recti muscles.  A 20 percent disability rating is for 
application when the defect is small, not well supported by 
belt under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A noncompensable 
disability rating is appropriate for healed, postoperative 
wounds that result in no disability and where no belt is 
indicated.

Upon review of the evidence of record and the applicable laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for a compensable 
disability rating for his diastasis recti.  This conclusion 
is based on the circumstances of this case, which show a 
healed postoperative surgical wound of the abdomen that does 
not require a belt and is essentially asymptomatic for any 
abdominal weakness.

Alternatively, the Board has considered the application of 
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804, as the 
veteran manifests surgical skin scars on the abdomen 
associated with his diastasis recti.  The Board notes, 
however, that as the scars are not shown to be poorly 
nourished, ulcerated, tender, or painful, these diagnostic 
codes do not provide for a compensable rating.

In sum, as the veteran's diastasis recti is essentially 
asymptomatic, the preponderance of the evidence is against 
the veteran's claim for a compensable rating.  The schedular 
criteria for a compensable disability rating for diastasis 
recti have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.110-4.113, 4.114, Diagnostic Code 7339.

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder was 
granted in a December 1995 rating decision, and assigned a 30 
percent disability rating, which has remained in effect ever 
since.  An October 1999 rating decision established service 
connection for generalized anxiety disorder and included it 
with the 30 percent rating for post-traumatic stress 
disorder.  In his variously dated written statements, the 
veteran claims that the symptomatology associated with his 
post-traumatic stress disorder entitles him to a disability 
rating in excess of 30 percent, and that he should be 
separately rated for generalized anxiety disorder.

An August 1999 VA psychiatric examination report includes a 
review of the relevant medical history.  Subjectively, most 
of the veteran's complaints were related to his stomach 
problems, but he also reported continuing difficulty with 
sleep disturbance and nightmares triggered by flashbacks from 
memories of the war.  The veteran further complained of being 
stressed out.  Objectively, the veteran maintained good eye 
contact and spoke clearly and fluently with organized 
thoughts and without any indication of abnormal thought 
process or communication.  There was no indication of 
abnormal impulses, panic, or obsessive or ritualistic 
behavior.  He was oriented times four and had adequate recall 
of remote events, although more recent memory was not as 
good.  Hallucinations and delusions were denied.  His mood 
was described as "quite low" and he seemed to be depressed.  
Insight and judgment were intact.  The diagnoses included the 
following: post-traumatic stress disorder, mild to moderate, 
prolonged; generalized anxiety disorder, secondary to post-
traumatic stress disorder; and a Global Assessment of 
Functioning Scale score (GAF) of 70, currently and in the 
past year.

The veteran was seen on a VA outpatient basis in July 2000 
with a chief complaint of depression.  The veteran was noted 
to be complaining of depression but no suicidal ideation.  He 
had no other complaints.  The resulting diagnoses were 
constipation and gastroesophageal reflux.  

There are no other records of the complaint, treatment or 
diagnoses of a psychiatric disorder in the claims file.  

The veteran's post-traumatic stress disorder is rated under 
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440, which provide 
that a 50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent disability rating is for 
assignment when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

With regard to the veteran's claim of entitlement to a 
separate rating for generalized anxiety disorder, the Board 
notes that generally, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case - scarring - warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25 unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261. The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id., at 262.  In this case, 38 C.F.R. § 4.130 
provides that post-traumatic stress disorder and generalized 
anxiety disorder are both anxiety disorders, and both are to 
be rated under the same schedular criteria of Diagnostic Code 
9441.  Thus, as the symptomatology of both of these anxiety 
disorders are duplicative or overlapping, separate ratings 
for each would be "pyramiding", which is prohibited by 38 
C.F.R. § 4.14. 

After a review of the relevant medical evidence and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 30 percent.  Although 
the medical record reveals that the veteran experiences 
symptoms of sleep disturbance, nightmares, flashbacks, 
depressed mood, and mild memory loss of recent events, he was 
otherwise observed to communicate and interact normally and 
appropriately, without disturbance of thought process or 
displays of abnormal behavior.  Moreover there is no evidence 
of record showing that the veteran has been hospitalized for 
his psychiatric illness or that he has undergone any sort of 
psychotherapy.  The veteran's post-traumatic stress disorder 
has been characterized as mild to moderate, with a GAF of 70.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (hereinafter "DSM-IV"), a GAF of 
61-70 indicates "[s]ome mild symptoms (e.g. depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  In the Board's judgment, the veteran's 
symptomatology more closely approximates the current 30 
percent rating.  As such, the assignment of the next higher 
50 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Codes 9411, 9440.


ORDER

Entitlement to an increased disability rating for the 
residuals of post-gastric resection, with gastric reflux, 
currently rated as 20 percent disabling, is denied.

Entitlement to an increased disability rating for diastasis 
recti, currently rated as noncompensable, is denied.

Entitlement to an increased disability rating for post-
traumatic stress disorder, currently rated as 30 percent 
disabling, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

